ORDER
This case came before us on March 6, 1980 on defendants’ motion under Rule 16(g) to affirm the judgment below vacating a lis pendens which plaintiff had placed upon land owned by certain of the defendants. After hearing arguments of counsel and considering plaintiff’s brief, we are of the opinion that the Superior Court justice correctly determined that the nature of plaintiff’s action here did not justify the filing of a lis pendens. Therefore, the motion to affirm the judgment below is hereby granted.
DORIS, J., did not participate.